Citation Nr: 0008004	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for esophageal reflux, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for ocular migraines, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to September 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied increased 
(compensable) ratings.  A rating decision during the appeal 
in July 1999 granted a 30 percent rating for esophageal 
reflux and a 20 percent rating for ocular migraines, 
effective from July 1996.  


FINDINGS OF FACT

1.  The veteran's service-connected esophageal reflux is 
manifested by disability analogous to not more than moderate 
stricture of the esophagus.  

2.  The veteran's service-connected ocular migraines are 
manifested by 2 to 3 ocular migraines per month, primarily 
visual loss in one eye, with less than one per month 
manifested by headache, which do not interfere with the 
veteran's life. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for esophageal reflux have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Codes 7299-7204-7203 (1999).

2.  The schedular criteria for a rating in excess of 20 
percent for ocular migraines have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Codes 8999-8911 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In this case, even though a 30 percent rating for esophageal 
reflux and a 20 percent rating for ocular migraines was 
granted during the appeal, the rating schedule provides for 
more than the assigned ratings for these disabilities under 
the respective diagnostic codes, and the veteran has not 
specifically indicated that he is satisfied with or has 
withdrawn his appeal for increased ratings for these 
disabilities. The Court has held that "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
These claims are, therefore, still on appeal to the Board.

I. Esophageal Reflux

Effective from October 1992, service connection was granted 
for esophageal reflux, rated as noncompensably disabling.  In 
July 1996, the veteran filed a claim for increased 
compensation.  By not specifically indicating that he is 
satisfied with or has withdrawn his appeal for an increased 
rating for service-connected esophageal reflux, he is held to 
contend that a rating in excess of 30 percent is warranted 
for this disability.  He has not entered any specific 
contentions in support of his claim. 

At a VA examination in January 1993, the veteran reported 
that he experienced esophageal spasm which caused tremendous 
chest pain, described as acute sharp substernal pain 
radiating through the chest and back not related to meals.  
The diagnosis was esophageal reflux.  At a VA examination in 
May 1993, the veteran entered no complaints regarding 
esophageal disorder.  A VA examination in October 1994 found 
the veteran to be physically normal.  

At a VA examination in October 1998, the veteran reported an 
18 year history of recurrent episodes of esophageal spasm, 
which lasted up to 8 hours and could occur as often as 5 days 
per week, which were more likely to occur with stress.  He 
reported no nausea or vomiting, no treatment for the previous 
5 years, and that the symptoms had been persistent and steady 
through the years.  Physical examination was negative.  The 
diagnosis was episodes of esophageal spasm.  A note on the 
examination report indicated that the veteran did not show up 
for an esophogram.  

At a VA compensation examination in May 1999, the veteran 
reported that he still had esophageal spasm, but he 
complained of and was diagnosed with lactose intolerance.  

The RO has rated the esophageal reflux disability under 38 
C.F.R. § 4.114, Diagnostic Code 7204 (a code for rating 
esophageal spasm), which provides that spasm (cardiospasm) of 
the esophagus, if not amenable to dilation, is to be rated 
based on the degree of obstruction (stricture).  38 C.F.R. § 
4.114, Code 7204.  Moderate stricture of the esophagus 
warrants a 30 percent rating, while severe stricture of the 
esophagus, permitting liquids only, warrants a 50 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7203.  

The evidence reflects that the veteran's esophageal spasm is 
manifested by acute sharp substernal pain radiating through 
the chest and back several times per week which last up to 8 
hours.  A 30 percent rating under for moderate stricture of 
the esophagus (by analogy) well encompasses the veteran's 
reported symptomatology.  There is no evidence of severe 
stricture of the esophagus, or that only liquids are 
permitted.  The veteran's disability is unrelated to food.  
Therefore, the Board finds that an increased rating for 
esophageal reflux is not warranted by the evidence of record.  
38 C.F.R. § 4.114, Diagnostic Code 7203.  

II. Ocular Migraines

Effective from October 1992, service connection was granted 
for ocular migraines, rated as noncompensably disabling.  In 
July 1996, the veteran filed a claim for increased 
compensation.  By not specifically indicating that he is 
satisfied with or has withdrawn his appeal for an increased 
rating for service-connected ocular migraines, he is held to 
contend that a rating in excess of 20 percent is warranted 
for this disability.  He has not entered any specific 
contentions in support of his claim. 

The evidence reflects that in service in May 1981 the veteran 
was diagnosed with probable ocular migraine of the left eye, 
and again in service in 1990 and 1991.  In May 1991, the 
veteran reported a visual aura for 5 to 10 minutes.  

At the January 1993 VA examination, the veteran wrote or 
stated that his ocular migraines restricted his vision, but 
were not particularly bothersome, and he did not have 
headaches or pain.  He reported that he was not receiving any 
treatment for these symptoms.  The diagnosis was ocular 
migraine, with suspected glaucoma.  At the May 1993 VA 
examination, the veteran reported that his symptoms 
persisted.  

A Persian Gulf follow up entry in July 1996 noted a diagnosis 
of migraine.  A VA neurologic clinic outpatient entry in July 
1994 noted that the veteran was having two migraine headaches 
per week, which was a marked decrease in frequency.  
Examination was negative.  A VA examination in October 1994 
found the veteran to be physically normal.  

At a VA examination in October 1998, the veteran reported 
that 2 or 3 times per month he had episodes with a different 
sensation in one eye or the other, involving loss of vision 
in the eye for a few moments and a yellow haze around the 
vision when things came back.  Although the problems could 
last up to 30 minutes, usually they were much shorter than 
that.  About one out of 3 times he would have a headache with 
the visual loss, which do not interfere with the veteran's 
life.  The veteran reported that these may be brought on by 
stress, and that Cafergot was not helpful.  Physical 
examination was normal.  The examiner indicated that the 
veteran's history was consistent with ocular migraine. 

The veteran was originally rated under Diagnostic Code 8100, 
as analogous to migraine headaches.  Diagnostic Code 8100 
provides that for migraine with characteristic prostrating 
attacks averaging one in two months over the last several 
months, a 10 percent rating is warranted; with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, a 30 percent rating is 
warranted.  38 C.F.R. § 4.124a.  In this veteran's case, 
however, the evidence does not demonstrate that the veteran's 
migraines are productive of prostrating attacks.  Indeed, the 
veteran indicated that headache is only associated with about 
a third of the instances of visual disturbance, and that the 
headaches do not interfere with his life.  Therefore, a 
rating in excess of the currently assigned 20 percent rating 
is not warranted under Diagnostic Code 8100.  

In the July 1999 rating decision during the appeal, the RO 
found that application of Diagnostic Code 8911 by analogy 
would provide the veteran the greater benefit.  The Board 
agrees, noting that the veteran's service-connected 
disability of ocular migraine would be more appropriately 
rated as analogous to a petit mal seizure.  Under the general 
rating formula for minor seizures contained in Diagnostic 
Code 8911, at least one major seizure in the last 2 years, or 
at least two minor seizures in the last 6 months, warrants a 
20 percent rating.  At least one major seizure in the last 
six months, or two in the last year, or an average of at 
least five to eight minor seizures weekly, warrants a 40 
percent rating.  38 C.F.R. § 4.124a. 

The veteran's service-connected ocular migraines are 
manifested by 2 to 3 ocular migraines per month, primarily 
visual loss in one eye, with less than one per month 
manifested by headache.  The Board notes that, as this rating 
is by analogy, not all of the rating symptomatology is 
expected to apply.  However, the Board finds that the 
veteran's reported instances of ocular migraine are not each 
analogous to a "minor seizure."  The veteran's ocular 
migraines are not productive of interruption in consciousness 
or conscious control, sudden jerking movements, or sudden 
loss of postural control.  As indicated, only a third of 
these instances are actually manifested by actual headache, 
and are very short.  Moreover, these instances are not shown 
to interfere with the veteran's life.  For these reasons, the 
Board finds that the veteran's ocular migraines, by analogy 
under Diagnostic Code 8911, are productive of no more than 
two minor seizures in the last 6 months, as contemplated by a 
20 percent rating.  Moreover, the evidence demonstrates that 
the veteran's ocular migraines, occurring 2 to 3 times per 
month, are not manifested by an average of at least 5 to 8 
minor seizures weekly, so as to warrant a 40 percent rating 
under Diagnostic Code 8911.  38 C.F.R. § 4.124a.  For these 
reasons, the Board must find that a rating in excess of 20 
percent for ocular migraines is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Codes 
8999-8911. 



ORDER

An increased rating for service-connected esophageal reflux 
is denied. 

An increased rating for service-connected ocular migraines is 
denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

